Title: To Thomas Jefferson from John Stokely, 4 December 1807
From: Stokely, John
To: Jefferson, Thomas


                                                
                            Venerable Sir.
                            George Town Decr 4th 1807
                        

                        Please to accept of my Grateful Acknowledgments for your attention to my request, I received your note yestaday and unfortunately find that your Excellency and my self do not cord in oppenion altogeather. And Sir lest you Should Suppose me Inconsistent, I use the freedom to  inform you why, I have not call’d on the secretary of state according to your recommendation. my Reasons Sir are these. first a pasport amongst the People in the west looks So much like Europian Vassalage it would be degrading, as its Bearer would be viewed as Humiliating and distrustful of his own merit, Secondly in my openion it would not in the Smallest degree Shield me from Suspicion of Being a British Friend, or Burrite amongst the People in Florida as it is well known there, that many Friends to Britain and nearly all of Burr’s Partisans are american Citizens, that Burr himself has been acquitted by our Court, and that Harmon Blannerhassett or his friend John Smith, could obtain a pasportt after being regularly discharged from their recognizance—But Sir I am well aware of what calumny can do, and that it is wisdom in you Sir, to add no Influence at this crisis to any Suspicious person. I am probabelly Secretly accused of as a British friend or a conspirator or a  Something that is dangerous. If Sir I am accused I should gladly know what the accusation is, as a Jealous eye of a chief magistrate over a Citizen So extensively acquaint as I am, in wartimes would be disagreeable—Experience must long Sience have proved to you Sir, that artifice and Envy from their ambuscade often Wounds Innocence. Still altho I have Been Wounded with Their poisoned arrows before now, I hope the Priviledges of americans will never be abridged for Sake of an Individual—I now Sir do Say and without the Smallest degree of arrogance, that I espoused our Republic, whilest it was in Embryo, and when I was a Small Boy. that I have ever Since exerted my Powers to Support it & that I mean to do so, as fare as my knowledge and Power extends, and Sir, as the world Seems convulsed by wars and as my country seems in danger of being Plunged into it. and every precaution becomes necessary both amongst the officers of Government & Private citizens. I take the liberty to Suggest an Idea or Two, to yours more mature wisdom. would it not Comport with Both Polecy and Justice to Introduce Some plan for Collonising the free negroes now amongst us. as the nearer human nature comes to the object of their Pride, the more Eager they are to gain it. (and the few Previlidges they Possess amongst us, in my oppenion render them more dangerous than Abject Slavery) Such a Prospect, might Prevent mischevous Efforts—and again Sir it appears to me, that it would be well to have a number of firm and spirited friends to our Government amongst our neighbouring Indians resident, in Every quarter, I do not mean Quakers or other Superstitious Professors of divinity. I mean Prudent & vigelant naturalists It is this description that has most Influence amongst Such Indians as would most probabelly Joyn Mighty Britain! Such measures timely taken in case of an Eruption with England, might Save many lives and many Dollars.—I shall call at the Post office in the City Washington monday & Tuesday Should it consist with your Business, and with your Pleasure to drop me another line conserning my doubts of Some Sycopantical falshood or misconstruction of my conduct, having been Suggested or whispered to you Sir, will enjoyn new obligations on your Sencear friend & verry humble Servant.
                        
                            John Stokely
                     
                        
                    